UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2014 Date of reporting period:	September 30, 2014 Item 1. Schedule of Investments: Putnam VT American Government Income Fund The fund's portfolio 9/30/14 (Unaudited) MORTGAGE-BACKED SECURITIES (22.8%) (a) Principal amount Value Agency collateralized mortgage obligations (22.8%) Federal Home Loan Mortgage Corporation IFB Ser. 3408, Class EK, 25.175s, 2037 $61,938 $88,766 IFB Ser. 2979, Class AS, 23.71s, 2034 19,131 24,630 IFB Ser. 3072, Class SM, 23.233s, 2035 76,210 107,608 IFB Ser. 3072, Class SB, 23.087s, 2035 62,117 87,109 IFB Ser. 3065, Class DC, 19.399s, 2035 339,829 480,477 IFB Ser. 2990, Class LB, 16.553s, 2034 84,977 109,799 IFB Ser. 4305, Class SK, IO, 6.446s, 2044 886,123 219,732 IFB Ser. 4105, Class HS, IO, 6.446s, 2042 699,434 173,991 IFB Ser. 3232, Class KS, IO, 6.146s, 2036 380,091 51,312 IFB Ser. 4136, Class ES, IO, 6.096s, 2042 689,203 130,570 Ser. 4175, Class S, IO, 5.946s, 2043 456,668 105,569 IFB Ser. 4240, Class SA, IO, 5.846s, 2043 487,786 110,557 IFB Ser. 326, Class S2, IO, 5.796s, 2044 1,478,288 350,363 IFB Ser. 315, Class S1, IO, 5.766s, 2043 566,213 135,451 Ser. 4122, Class TI, IO, 4 1/2s, 2042 745,738 160,483 Ser. 4018, Class DI, IO, 4 1/2s, 2041 1,095,841 197,975 Ser. 4116, Class MI, IO, 4s, 2042 1,500,649 311,970 Ser. 4019, Class JI, IO, 4s, 2041 1,238,160 226,212 Ser. 4165, Class AI, IO, 3 1/2s, 2043 705,558 135,489 Ser. 303, Class C19, IO, 3 1/2s, 2043 485,098 111,942 Ser. 4122, Class AI, IO, 3 1/2s, 2042 987,467 143,111 Ser. 304, IO, 3 1/2s, 2027 1,209,365 151,243 Ser. 304, Class C37, IO, 3 1/2s, 2027 896,286 113,757 Ser. 4141, Class PI, IO, 3s, 2042 822,419 111,166 Ser. 4158, Class TI, IO, 3s, 2042 2,120,763 283,652 Ser. 4165, Class TI, IO, 3s, 2042 2,225,737 300,475 Ser. 4171, Class NI, IO, 3s, 2042 1,314,909 184,350 Ser. 4183, Class MI, IO, 3s, 2042 679,714 95,296 Ser. 3939, Class EI, IO, 3s, 2026 1,182,396 119,356 Ser. 3835, Class FO, PO, zero %, 2041 1,639,856 1,395,370 Ser. 3391, PO, zero %, 2037 15,854 13,466 Ser. 3300, PO, zero %, 2037 8,652 7,662 FRB Ser. 3326, Class WF, zero %, 2035 1,882 1,448 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.973s, 2036 53,536 99,138 IFB Ser. 06-8, Class HP, 24s, 2036 80,554 122,796 IFB Ser. 05-45, Class DA, 23.854s, 2035 121,758 178,874 IFB Ser. 07-53, Class SP, 23.634s, 2037 88,330 128,951 IFB Ser. 08-24, Class SP, 22.717s, 2038 443,644 654,624 IFB Ser. 05-122, Class SE, 22.559s, 2035 115,605 163,147 IFB Ser. 05-75, Class GS, 19.787s, 2035 77,277 101,880 IFB Ser. 05-106, Class JC, 19.645s, 2035 89,439 130,889 IFB Ser. 05-83, Class QP, 16.992s, 2034 38,014 48,108 IFB Ser. 11-4, Class CS, 12.591s, 2040 241,223 288,421 IFB Ser. 13-19, Class DS, IO, 6.046s, 2041 1,194,917 208,084 Ser. 06-10, Class GC, 6s, 2034 239,293 246,472 IFB Ser. 13-59, Class SC, IO, 5.996s, 2043 864,170 182,826 IFB Ser. 12-111, Class JS, IO, 5.946s, 2040 455,563 85,475 IFB Ser. 13-128, Class SA, IO, 5.846s, 2043 841,714 192,896 IFB Ser. 13-101, Class AS, IO, 5.796s, 2043 1,108,753 273,540 IFB Ser. 13-103, Class SK, IO, 5.766s, 2043 328,561 79,872 IFB Ser. 13-136, Class SB, IO, 5.746s, 2044 2,545,211 552,718 IFB Ser. 13-102, Class SH, IO, 5.746s, 2043 883,587 212,326 Ser. 409, Class 82, IO, 4 1/2s, 2040 684,967 160,439 Ser. 418, Class C24, IO, 4s, 2043 645,350 149,918 Ser. 12-96, Class PI, IO, 4s, 2041 678,069 113,292 Ser. 409, Class C16, IO, 4s, 2040 980,999 222,635 Ser. 418, Class C15, IO, 3 1/2s, 2043 1,351,650 300,742 Ser. 12-124, Class JI, 3 1/2s, 2042 484,589 72,630 Ser. 13-22, Class PI, IO, 3 1/2s, 2042 948,164 188,372 Ser. 417, Class C19, IO, 3 1/2s, 2033 1,157,543 208,740 Ser. 13-55, Class IK, IO, 3s, 2043 706,681 99,607 Ser. 12-151, Class PI, IO, 3s, 2043 641,141 89,696 Ser. 13-8, Class NI, IO, 3s, 2042 720,510 98,916 Ser. 12-145, Class TI, IO, 3s, 2042 823,069 93,748 Ser. 13-35, Class IP, IO, 3s, 2042 847,957 99,204 Ser. 13-55, Class PI, IO, 3s, 2042 1,295,018 163,496 Ser. 13-53, Class JI, IO, 3s, 2041 875,236 111,456 Ser. 13-23, Class PI, IO, 3s, 2041 974,860 94,152 Ser. 13-30, Class IP, IO, 3s, 2041 1,391,038 121,911 Ser. 13-23, Class LI, IO, 3s, 2041 806,814 86,031 Ser. 14-28, Class AI, IO, 3s, 2040 1,006,932 156,074 FRB Ser. 03-W8, Class 3F2, 0.505s, 2042 7,438 7,326 FRB Ser. 07-95, Class A3, 0.405s, 2036 1,868,618 1,784,530 Ser. 08-53, Class DO, PO, zero %, 2038 82,804 68,162 Ser. 07-44, Class CO, PO, zero %, 2037 32,581 27,896 Ser. 1988-12, Class B, zero %, 2018 769 739 Government National Mortgage Association IFB Ser. 11-81, Class SB, IO, 6.551s, 2036 946,047 139,542 IFB Ser. 13-165, Class LS, IO, 5.997s, 2043 405,563 74,169 IFB Ser. 12-34, Class SA, IO, 5.897s, 2042 836,979 174,945 IFB Ser. 11-128, Class TS, IO, 5.896s, 2041 376,878 70,212 IFB Ser. 11-70, Class SN, IO, 5.746s, 2041 259,000 51,199 Ser. 13-51, Class QI, IO, 5s, 2043 808,786 171,851 Ser. 13-3, Class IT, IO, 5s, 2043 579,558 131,735 Ser. 13-6, Class OI, IO, 5s, 2043 457,093 96,620 Ser. 13-16, Class IB, IO, 5s, 2040 700,533 63,133 Ser. 10-35, Class UI, IO, 5s, 2040 1,113,304 251,554 Ser. 10-9, Class UI, IO, 5s, 2040 2,945,141 661,241 Ser. 09-121, Class UI, IO, 5s, 2039 1,223,991 283,635 Ser. 13-24, Class IK, IO, 4 1/2s, 2043 701,421 144,584 Ser. 12-129, Class IO, IO, 4 1/2s, 2042 959,376 220,743 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 736,989 132,805 Ser. 10-35, Class AI, IO, 4 1/2s, 2040 1,513,938 285,847 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 1,350,201 284,502 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 429,168 93,539 Ser. 11-81, Class PI, IO, 4 1/2s, 2037 561,512 50,351 Ser. 13-165, Class IL, IO, 4s, 2043 374,839 63,179 Ser. 12-56, Class IB, IO, 4s, 2042 1,300,793 287,639 Ser. 12-47, Class CI, IO, 4s, 2042 577,536 115,364 Ser. 14-4, Class IK, IO, 4s, 2039 825,190 133,186 Ser. 10-114, Class MI, IO, 4s, 2039 1,306,918 180,930 Ser. 10-116, Class QI, IO, 4s, 2034 609,732 30,323 Ser. 13-79, Class PI, IO, 3 1/2s, 2043 971,221 136,981 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 726,630 107,912 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 639,407 97,068 Ser. 12-136, Class IO, IO, 3 1/2s, 2042 1,091,213 257,657 Ser. 14-46, Class JI, IO, 3 1/2s, 2041 535,214 79,602 Ser. 13-18, Class GI, IO, 3 1/2s, 2041 760,797 111,000 Ser. 12-71, Class JI, IO, 3 1/2s, 2041 711,878 92,984 Ser. 12-48, Class KI, IO, 3 1/2s, 2039 732,797 104,409 Ser. 14-44, Class IC, IO, 3s, 2028 1,120,856 133,019 Ser. 10-151, Class KO, PO, zero %, 2037 85,839 73,967 Ser. 06-36, Class OD, PO, zero %, 2036 4,340 3,805 Total mortgage-backed securities (cost $18,753,288) PURCHASED SWAP OPTIONS OUTSTANDING (0.2%) (a) Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. 2.7395/3 month USD-LIBOR-BBA/Nov-24 Nov-14/2.7395 $5,619,000 $58,438 2.7175/3 month USD-LIBOR-BBA/Nov-24 Nov-14/2.7175 5,619,000 52,144 (2.78)/3 month USD-LIBOR-BBA/Oct-24 Oct-14/2.78 1,542,000 4,719 (2.78)/3 month USD-LIBOR-BBA/Oct-24 Oct-14/2.78 1,542,000 4,487 2.54/3 month USD-LIBOR-BBA/Oct-24 Oct-14/2.54 1,542,000 2,976 2.54/3 month USD-LIBOR-BBA/Oct-24 Oct-14/2.54 1,542,000 2,760 Credit Suisse International (2.74)/3 month USD-LIBOR-BBA/Oct-24 Oct-14/2.74 6,124,000 26,946 (2.74)/3 month USD-LIBOR-BBA/Oct-24 Oct-14/2.74 6,124,000 26,946 2.51/3 month USD-LIBOR-BBA/Oct-24 Oct-14/2.51 6,124,000 9,125 2.51/3 month USD-LIBOR-BBA/Oct-24 Oct-14/2.51 6,124,000 9,125 Total purchased swap options outstanding (cost $270,104) PURCHASED OPTIONS OUTSTANDING (0.1%) (a) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Dec-14/$101.69 $3,000,000 $23,438 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Nov-14/103.09 8,000,000 107,201 Federal National Mortgage Association 30 yr 4.0s TBA commitments (Call) Oct-14/106.50 2,000,000 40 Total purchased options outstanding (cost $173,125) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (32.3%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (4.8%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, with due dates from April 15, 2028 to July 20, 2036 $96,669 $110,367 6s, with due dates from April 15, 2028 to November 20, 2038 267,152 299,284 5 1/2s, April 20, 2038 416,511 463,043 5s, TBA, October 1, 2044 1,000,000 1,097,344 4 1/2s, TBA, October 1, 2044 2,000,000 2,169,531 4s, March 20, 2044 99,087 105,172 U.S. Government Agency Mortgage Obligations (27.5%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 7 1/2s, with due dates from September 1, 2030 to July 1, 2031 43,390 51,701 7s, with due dates from November 1, 2026 to May 1, 2032 344,938 394,605 5 1/2s, December 1, 2033 34,679 38,849 4 1/2s, May 1, 2044 1,081,955 1,181,613 4s, June 1, 2043 266,943 283,033 Federal National Mortgage Association Pass-Through Certificates 7 1/2s, with due dates from September 1, 2030 to November 1, 2030 24,092 28,478 7s, with due dates from December 1, 2028 to December 1, 2035 657,066 759,797 6 1/2s, September 1, 2036 14,869 16,792 6s, January 1, 2038 404,639 456,737 5 1/2s, TBA, October 1, 2044 1,000,000 1,113,906 5s, February 1, 2039 39,402 43,516 4 1/2s, with due dates from April 1, 2041 to May 1, 2041 1,046,799 1,131,483 4 1/2s, TBA, October 1, 2044 4,000,000 4,315,938 4s, with due dates from June 1, 2042 to June 1, 2044 7,770,302 8,207,613 4s, TBA, October 1, 2044 4,000,000 4,215,312 3 1/2s, TBA, October 1, 2044 1,000,000 1,021,953 3s, TBA, October 1, 2044 1,000,000 985,548 Total U.S. government and agency mortgage obligations (cost $28,516,462) U.S. TREASURY OBLIGATIONS (21.7%) (a) Principal amount Value U.S. Treasury Bonds 6 1/4s, August 15, 2023 $990,000 $1,296,374 4 1/2s, August 15, 2039 (SEGCCS) 7,201,000 8,934,506 U.S. Treasury Notes 0 5/8s, May 31, 2017 8,927,000 8,848,889 Total U.S. treasury Obligations (cost $18,824,825) SHORT-TERM INVESTMENTS (36.3%) (a) Principal amount/shares Value Interest in $100,000,000 joint tri-party repurchase agreement dated 9/30/14 with BNP Paribas US due 10/1/14 - maturity value of $8,198,002 for an effective yield of 0.01% (collateralized by various mortgage backed securities with coupon rates ranging from 3.000% to 4.500% and due dates ranging from 12/1/25 to 6/1/44, valued at $102,066,059) $8,198,000 $8,198,000 Interest in $326,032,000 joint tri-party repurchase agreement dated 9/30/14 with Citigroup Global Markets, Inc. due 10/1/14 - maturity value of $7,500,000 for an effective yield of 0.001% (collateralized by various U.S. Treasury notes and a mortgage backed security with coupon rates ranging from 0.875% to 3.000% and due dates ranging from 7/31/19 to 10/15/42, valued at $332,552,646) 7,500,000 7,500,000 Putnam Money Market Liquidity Fund 0.06% (AFF) Shares 15,698,413 15,698,413 U.S. Treasury Bills with an effective yield of 0.03%, December 18, 2014 (SEGCCS) $78,000 77,997 U.S. Treasury Bills with effective yields ranging from 0.11% to 0.13%, November 13, 2014 (SEG) (SEGSF)(SEGCCS) 408,000 407,940 U.S. Treasury Bills with an effective yield of 0.02%, October 23, 2014 (SEGSF)(SEGCCS) 110,000 109,999 Total short-term investments (cost $31,992,346) TOTAL INVESTMENTS Total investments (cost $98,530,150) (b) FUTURES CONTRACTS OUTSTANDING at 9/30/14 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.S. Treasury Bond 30 yr (Short) 35 $4,826,719 Dec-14 $41,613 U.S. Treasury Bond Ultra 30 yr (Long) 5 762,500 Dec-14 20,553 U.S. Treasury Note 2 yr (Long) 21 4,595,719 Dec-14 (696) U.S. Treasury Note 5 yr (Long) 35 4,139,023 Dec-14 (11,003) U.S. Treasury Note 10 yr (Long) 2 $249,281 Dec-14 (1,598) Total WRITTEN SWAP OPTIONS OUTSTANDING at 9/30/14 (premiums $498,719) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. (2.54)/3 month USD-LIBOR-BBA/Aug-25 Aug-15/2.54 $1,156,500 $12,560 (2.54)/3 month USD-LIBOR-BBA/Aug-25 Aug-15/2.54 1,156,500 12,560 (2.535)/3 month USD-LIBOR-BBA/Nov-24 Nov-14/2.535 5,619,000 15,508 (2.557)/3 month USD-LIBOR-BBA/Nov-24 Nov-14/2.557 5,619,000 18,655 (2.635)/3 month USD-LIBOR-BBA/Nov-24 Nov-14/2.635 5,619,000 31,972 (2.657)/3 month USD-LIBOR-BBA/Nov-24 Nov-14/2.657 5,619,000 36,861 (2.60)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.60 5,453,700 42,321 Credit Suisse International (2.51)/3 month USD-LIBOR-BBA/Aug-25 Aug-15/2.51 4,593,000 46,389 (2.51)/3 month USD-LIBOR-BBA/Aug-25 Aug-15/2.51 4,593,000 46,389 JPMorgan Chase Bank N.A. (2.60)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.60 2,726,900 21,815 (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 910,000 145,447 Total WRITTEN OPTIONS OUTSTANDING at 9/30/14 (premiums $167,969) (Unaudited) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Dec-14/$100.81 $3,000,000 $12,891 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Dec-14/99.94 3,000,000 6,328 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Nov-14/102.22 8,000,000 60,480 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Nov-14/101.34 8,000,000 29,999 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 9/30/14 (Unaudited) Counterparty Premium Unrealized Fixed right or obligation % to receive or (pay)/ Expiration Contract receivable/ appreciation/ Floating rate index/Maturity date date/strike amount (payable) (depreciation) Credit Suisse International (2.78125)/3 month USD-LIBOR-BBA/Nov-24 (Purchased) Nov-14/2.78125 $11,269,000 $(42,822) 2.54875/3 month USD-LIBOR-BBA/Nov-24 (Purchased) Nov-14/2.54875 11,269,000 (41,132) (2.665)/3 month USD-LIBOR-BBA/Nov-24 (Written) Nov-14/2.665 5,634,500 41,977 2.665/3 month USD-LIBOR-BBA/Nov-24 (Written) Nov-14/2.665 5,634,500 41,977 JPMorgan Chase Bank N.A. 2.75/3 month USD-LIBOR-BBA/Dec-24 (Purchased) Dec-14/2.75 5,391,100 (50,649) 2.75/3 month USD-LIBOR-BBA/Dec-24 (Purchased) Dec-14/2.75 5,391,100 (51,755) (2.40)/3 month USD-LIBOR-BBA/Mar-25 (Written) Mar-15/2.40 5,391,100 17,979 (2.40)/3 month USD-LIBOR-BBA/Mar-25 (Written) Mar-15/2.40 5,391,100 18,060 (2.65)/3 month USD-LIBOR-BBA/Dec-24 (Written) Dec-14/2.65 5,391,100 32,023 (2.65)/3 month USD-LIBOR-BBA/Dec-24 (Written) Dec-14/2.65 5,391,100 32,347 Total CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/14 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $9,299,000 (E) $(1,882) 12/17/16 3 month USD-LIBOR-BBA 1.00% $407 5,546,000 (E) (45,915) 12/17/19 3 month USD-LIBOR-BBA 2.25% 1,476 6,750,700 (E) 106,099 12/17/24 3 month USD-LIBOR-BBA 3.00% (57,937) 1,761,000 (E) 72,106 12/17/44 3 month USD-LIBOR-BBA 3.50% (22,020) 3,062,000 21,394 9/16/24 3 month USD-LIBOR-BBA 2.68% 32,490 12,728,500 93,174 9/18/24 3 month USD-LIBOR-BBA 2.665% 119,696 Total $244,976 (E) Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/14 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $372,359 $— 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools $(967) 277,736 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (721) Barclays Bank PLC 447,622 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 1,513 327,603 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (748) 873,306 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (3,734) 790,887 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,139 720,012 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,060 2,282,161 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (9,757) 3,144,820 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 8,998 427,053 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,222 86,805 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 230 3,971,594 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 11,363 198,679 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 36 1,953,927 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (8,353) 2,369,718 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 6,780 722,961 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 1,916 16,922 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 15 128,116 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 367 138,031 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 460 824,666 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (3,526) 533,569 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (1,385) 83,267 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 225 363,175 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 1,228 1,352,477 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 3,870 20,309 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 55 65,569 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 177 47,581 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 129 1,979,437 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (8,462) 646,035 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 6.00% 30 year Fannie Mae pools (3,400) 301,817 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (1,273) 150,951 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (637) 150,951 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (637) 302,850 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (1,278) 786,704 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (3,319) 302,850 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (1,278) 238,097 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 217 604,753 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (2,551) 268,616 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools (1,165) 396,857 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,697) Citibank, N.A. 129,824 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 371 Credit Suisse International 406,128 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools (1,762) Goldman Sachs International 475,174 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 433 366,584 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 334 1,198,301 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 215 460,463 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 420 813,001 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (1,857) 813,001 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (1,857) 680,192 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (2,908) 255,529 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,092) 190,351 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (315) 1,930 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 0 496,565 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 89 392,949 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (1,020) 931,725 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (3,983) 34,524 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (148) 92,093 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (394) 103,827 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 95 520,752 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 474 543,275 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (1,241) 601,697 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (1,374) 841,205 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 151 642,101 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (1,466) JPMorgan Chase Bank N.A. 520,427 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (1,348) Total $— Key to holding's abbreviations FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only PO Principal Only TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2014 through September 30, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $88,078,139. (b) The aggregate identified cost on a tax basis is $98,556,138, resulting in gross unrealized appreciation and depreciation of $2,751,515 and $1,313,237, respectively, or net unrealized appreciation of $1,438,278. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Money Market Liquidity Fund * $14,796,396 $14,240,969 $13,338,952 $5,757 $15,698,413 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $29,874,831 to cover certain derivatives contracts and delayed delivery securities. Debt obligations are considered secured unless otherwise indicated. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments, including mortgage backed securities, are valued on the basis of valuations provided by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such service providers use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Repurchase agreements: The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the fair value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity and to isolate prepayment risk. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. TBA commitments: The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage backed and other asset backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and with respect to those amounts which can be sold or repledged, are presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $252,622 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $139,000 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Mortgage-backed securities $— $20,102,338 $— Purchased options outstanding — 130,679 — Purchased swap options outstanding — 197,666 — U.S. government and agency mortgage obligations — 28,491,615 — U.S. treasury obligations — 19,079,769 — Short-term investments 15,698,413 16,293,936 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $48,869 $— $— Written options outstanding — (109,698) — Written swap options outstanding — (430,477) — Forward premium swap option contracts — (10,350) — Interest rate swap contracts — (170,864) — Total return swap contracts — (30,071) — Totals by level $— During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Interest rate contracts	$561,296	$935,542 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchased TBA commitment option contracts (contract amount)$32,400,000 Purchased swap option contracts (contract amount)$25,600,000 Written TBA commitment option contracts (contract amount)$63,600,000 Written swap option contracts (contract amount)$35,300,000 Futures contracts (number of contracts)100 Centrally cleared interest rate swap contracts (notional)$34,400,000 OTC total return swap contracts (notional)$49,700,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) BNP Paribas US Citibank, N.A. Citigroup Global Markets, Inc. Credit Suisse International Goldman Sachs International JPMorgan Chase Bank N.A. Merrill Lynch, Pierce, Fenner & Smith, Inc. Total Assets: Centrally cleared interest rate swap contracts§ $– $– $29,996 $– $– $– $– $– $– $– $29,996 OTC Total return swap contracts*# – 43,000 – – 371 – – 2,211 – – 45,582 Futures contracts§ – 7,766 7,766 Forward premium swap option contracts# – 8,739 – 29,166 – 37,905 Purchased swap options# 125,524 – 72,142 – – – 197,666 Purchased options# – 130,679 – 130,679 Repurchase agreements – – – 8,198,000 7,500,000 – 15,698,000 Total Assets $125,524 $43,000 $29,996 $8,198,000 $371 $7,500,000 $80,881 $2,211 $159,845 $7,766 $16,147,594 Liabilities: Centrally cleared interest rate swap contracts§ – – 33,296 – 33,296 OTC Total return swap contracts*# 1,688 53,200 – 1,762 17,655 1,348 – 75,653 Futures contracts§ – Forward premium swap option contracts# – 17,364 – 30,891 – 48,255 Written swap options# 170,437 – 92,778 – 167,262 – 430,477 Written options# – 109,698 – 109,698 Total Liabilities $172,125 $53,200 $33,296 $– $– $– $111,904 $17,655 $309,199 $– $697,379 Total Financial and Derivative Net Assets $(46,601) $(10,200) $(3,300) $8,198,000 $371 $7,500,000 $(31,023) $(15,444) $(149,354) $7,766 $15,450,215 Total collateral received (pledged)##† $(9,000) $– $– $8,198,000 $– $7,500,000 $– $– $(130,000) $– Net amount $(37,601) $(10,200) $(3,300) $– $371 $– $(31,023) $(15,444) $(19,354) $7,766 * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day's variation margin only, which is not collateralized.Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 26, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 26, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 26, 2014
